Citation Nr: 0619734	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  01-07 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), for the period 
from April 3, 2000 to September 19, 2002.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period from September 20, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1943 to November 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which granted 
service connection for PTSD, rated 30 percent from April 30, 
2000.  In February 2004, the RO granted an increased rating 
for PTSD to 50 percent effective from September 20, 2002 (the 
date of receipt of additional evidence and argument).  The 
United States Court of Veterans Appeals (Court) in AB v. 
Brown, 6 Vet. App. 35 (1993) found that in an appeal in which 
the veteran expresses general disagreement with the 
assignment of a particular rating and requests an increase, 
the RO and the Board are required to construe the appeal as 
an appeal for the maximum benefit allowable by law or 
regulation and thus to consider all potentially applicable 
disability ratings.  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - a process 
known as "staged" ratings.  Here, the RO has assigned 
staged ratings for the veteran's service-connected PTSD.  The 
Board has seen fit to carry on the practice, and, as shown 
below, add an additional stage for the most recent period 
during which time the veteran's PTSD is shown to have 
increased in severity.  


FINDINGS OF FACT

1.  Prior to September 20, 2002, the veteran's PTSD was 
reasonably shown to produce occupational and social 
impairment without more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms including nervousness, 
nightmares and sleep problems; it did not result in reduced 
reliability and productivity, nor did it involve symptoms of 
flattened affect, inappropriate speech, panic attacks, or 
impaired memory, judgment or thinking.  
  
2.  From September 20, 2002 to July 31, 2003, the veteran's 
PTSD symptoms were reported as including a flattened affect 
and difficulty with establishing effective social 
relationships, but were not shown to be productive of more 
than reduced reliability and productivity  

3.  Beginning August 1, 2003, the veteran's PTSD symptoms 
were noted to include depression which affects the veteran's 
ability to function independently and effectively, and 
difficulty completing tasks of daily living; while such 
symptoms may have resulted in occupational and social 
impairment with deficiencies in most areas, they did not 
result in total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  Prior to September 20, 2002, a rating in excess of 30 
percent is not warranted for PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code (Code) 9411 (2005).

2.  From September 20, 2002 to July 31, 2003, a rating in 
excess of 50 percent is not warranted for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (Code) 9411 (2005).

3.  From August 1, 2003, a 70 percent rating is warranted for 
PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9411 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are assigned based on a comparison of the 
symptoms found to the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule) found in 38 C.F.R. 
Part 4.  38 U.S.C.A. § 1155.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  
The basis for disability ratings is the extent to which the 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon average 
impairment of earning capacity in civil occupations. 38 
C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The General Rating Formula for Mental Disorders, as effective 
on and after November 7, 1996, provides for pertinent 
percentage ratings as follows:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication. . . 
. . . . . . . . . . . . . . . . . . . . . 
10

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). .  . . 
. . . . 30
 
Occupational and social impairment with 
reduced  reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships . . . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Code 9411-9440.

A.  Entitlement to an initial rating in excess of 30 percent 
for PTSD, for the period from April 3, 2000 to September 19, 
2002.

Based largely on findings from the November 2000 VA PTSD 
evaluation, the RO, in December 2000, granted service 
connection for PTSD with a 30 percent rating effective April 
3, 2000.  The veteran appealed, arguing (with language from 
Code 9440) that his PTSD caused him to experience 
deficiencies in most areas of his life, made him unable 
maintain lasting relationships, caused long term depression 
and led to impaired impulse control, drinking, and the 
inability to hold a job. 

Review of the medical evidence during the period from April 
3, 2000 to September 19, 2002, however, does not show that 
the veteran's PTSD symptoms were so severe during this period 
as to warrant a rating in excess of 30 percent.  During this 
period, the veteran underwent two VA examinations (in 
November 2000 and July 2002).  As is explained below, 
findings on the reports of these examinations do not support 
an increased rating for that period.  

On VA examination in November 2000, the examiner noted that 
the veteran's social life revolved around visiting friends 
and family on a daily basis, and on attending mass over the 
weekends.  It was noted that the veteran was emotionally 
stable and denied suicidal ideation  He had no plans for any 
type of mental health treatment and did not believe that any 
type of treatment would be effective.  On mental status 
examination it was reported that the veteran was clean, 
groomed, and casually dressed.  He was oriented to time, 
place and purpose, and he provided full and complete 
responses to questions.  The veteran's cognition was 
organized and directed and showed fairly good recall for past 
events.  His mood was mildly restricted and somewhat 
dysthymic.  The examiner reported that the veteran 
experienced intrusive thoughts and recollections on a daily 
basis causing moderate symptoms of anxiety.  It was noted 
that the veteran had sleep disturbances, nightmares, and a 
mild sense of vigilance.  The examiner stated that these 
symptoms indicate that the veteran suffers from mild PTSD, 
which does not preclude the veteran from seeking and 
maintaining employment.  The veteran was assigned a GAF Scale 
score of 60.   

On VA examination in July 2002, the veteran reported 
increased nightmares and nervousness.  On mental status 
evaluation, the veteran was reported as having a neat, casual 
appearance.  He was oriented times three and his speech was 
normal in rate and modulation.  He had a nervous mood but a 
well-engaged affect.  His thought processes were linear and 
goal directed, and his thought content appropriate.  He had 
no abnormality in perception and his insight into his 
condition was noted to be good.  The veteran had appropriate 
judgment and normal range for both short and long term 
memory.  

During the period from April 3, 2000 to September 19, 2002, 
there was no finding that the veteran's PTSD caused 
occupational and social impairment with reduced  reliability 
and productivity.  On two examinations during this period, 
objective findings did not include any of the following: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  With no 
findings that approximate the criteria for the next higher 
(50 percent) rating, the disability due to the veteran's PTSD 
can not be rated higher than 30 percent for the period from 
April 3, 2000 to September 19, 2002.  38 C.F.R. § 4.130, Code 
9411-9440.



B.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period from September 20, 2002.

Beginning September 20, 2002, VA received evidence favorable 
to the veteran's claim for increase.  Based on this evidence 
the RO granted an increased rating, to 50 percent, from that 
date.  The Board has reviewed the medical evidence to 
determine whether a rating in excess of 50 percent is 
warranted for disability due to PTSD at any point from 
September 20, 2002.  The Board finds that while there is 
evidence to support a claim for a rating in excess of 50 
percent, medical findings of the more severe symptomatology 
were not shown until VA examination on August 1, 2003.  
Therefore, for the reasons explained below, the 50 percent 
rating assigned by the RO properly remains in effect for the 
period from September 20, 2002 until July 31, 2003, and an 
increased rating, to 70 percent, is warranted from August 1, 
2003.

Prior to August 1, 2003, the medical evidence of record does 
not show that disability due to the veteran's PTSD approaches 
the level of severity identified in the criteria for a rating 
in excess of 50 percent.  Statements from the veteran's son, 
a family friend, and from medical social workers all indicate 
that the veteran was under reporting his symptoms, but they 
do not contain objective findings which show his PTSD 
disability approached the severity of symptomatology 
necessary to approximate the criteria for a higher rating.  

For the next higher (70 percent) rating, PTSD would have to 
cause occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Code 9411-9440.

Disability approaching this criteria is simply not shown 
prior to August 1, 2003, and a rating higher than 50 percent 
prior to that date is not warranted.  

Beginning with the veteran's August 1, 2003 VA examination, 
the veteran's PTSD symptoms are described in a manner which 
approximates criteria for three different ratings (50, 70, 
and 100 percent) under Code 9440.  Notably, the August 2003 
examiner reported the following:  (1) the veteran had 
difficulty establishing and maintaining effective work and 
social relationships, and that he had impaired memory with 
retention of highly learned material and forgetting to 
complete tasks (both of which are found in the criteria for a 
50 percent rating); (2) the veteran had depression, which 
affects his ability to function independently appropriately 
and effectively (found in the criteria for a 70 percent 
rating); and (3) the veteran is intermittently unable to 
perform activities of daily living (listed among the criteria 
for a 100 percent rating).  The assigned the veteran a GAF 
scale score of 42.  

Each of the findings enumerated above are again found on VA 
examination in May 2004.  The examiner (who also performed 
the August 2003 examination) assigned the veteran an even 
lower GAF score of 38 and indicated that the veteran was 
unable to live independently.  

While the veteran has some symptoms that match criteria for 
50, 70, and 100 percent ratings, it is noteworthy that recent 
mental status examinations in August 2003 and May 2004 also 
show symptomatology that is much less severe.  On both, the 
veteran was found to have orientation within normal limits 
and appropriate appearance, hygiene, and behavior.  
Communication and speech were within normal limits, and the 
veteran had no history of panic attacks, delusions, 
hallucinations, obsessional rituals, suicidal ideation, or 
homicidal ideation.  Furthermore, thought processes were 
found to be appropriate, judgment unimpaired, and abstract 
thinking normal.  The examiner noted that the veteran tended 
to isolate himself, but also that he continued to see family 
members and go to mass.    

While the findings on mental status examination do not 
describe severe disability due to PTSD, the Board is well 
aware of the fact that the veteran has also exhibited some 
symptomatology that matches criteria for a 70 or 100 percent 
rating.  With this fact in mind, and considering the 
veteran's low GAF scale scores of 42 and 38, the Board finds 
that, after balancing the most severe symptoms with the 
least, and when viewing the findings in a light most 
favorable to the veteran, an increased rating to 70 percent 
is warranted from August 1, 2003.  Clearly no higher rating 
is warranted as the veteran's PTSD does not result in total 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or name.    See 38 C.F.R. § 4.130, Code 9411-
9440.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims for increase, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In a letter dated in March 2005 VA  fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  While the letter did not predate the initial 
adjudication of this matter, the veteran was given proper 
notice and had opportunity to act on this notice prior to 
readjudication of his claims in August 2005, November 2005, 
and December 2005.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The March 2005 letter informed him 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

The Board notes that with respect to the claims for increased 
evaluations for PTSD the issue of any section 5103(a) notice 
does not apply.  As set forth in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven." Id at ___ slip op. at 21.  The Court 
further held in Dingess that when a claim has been proven, 
the purpose of section 5103(a) has been satisfied and notice 
under its provisions is no longer applicable. Id.  After an 
appellant has filed a Notice of Disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A.  Id.  In this case, because the veteran's claims for 
service connection for PTSD was granted, i.e., proven, and he 
was assigned initial disability ratings and initial effective 
dates, section 5103(a) notice was no longer applicable.  As a 
result, even if there was a notice error with respect to the 
duty to notify that occurred prior to the award of service 
connection and the assignment of a disability rating and an 
effective date, because the claims have already been proven 
and the purpose of section 5103(a) has been satisfied, that 
error was nonprejudicial. See id. at __, slip op. at 24; see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (Vet. App. 
1991) (determining that a remand would "unnecessarily 
[impose] additional burdens on the [Board] and [regional 
office] with no benefit flowing to the veteran.").   

The RO did assign a staged rating for PTSD pursuant to 
Fenderson, and the Board has continued a staged rating, as 
described above (and added a third, higher staged rating).  
Even if an argument could be made that notice pursuant to 
Dingess was required with respect to the effective dates 
assigned for the staged ratings, the fact is that by way of 
the February 2004 letter from the RO (which informed the 
veteran that an increased, staged rating of 50 percent was 
effective from the date of receipt of new evidence in support 
of his claim) the veteran was essentially informed of the 
evidence needed to substantiate the claim, as the criteria 
for assigning an effective dates for staged ratings were 
provided.  The veteran has been given knowledge of the 
evidence needed to substantiate his staged rating claim and 
he has had the opportunity to participate effectively in the 
processing of the claim.  He has submitted evidence or 
argument on the staged rating claim.  The purpose of the VCAA 
notice was not frustrated and the veteran was not prejudiced 
by the defect in the VCAA notice, even if it were to apply to 
this claim. 

VA has also met the duty to assist the veteran in developing 
his claim.  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have all been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the matter 
decided herein, is available and not part of the claims file.  

The veteran was also accorded VA examinations in November 
2000, July 2002, August 2003, and May 2004.  The examination 
reports accurately track the severity of the veteran's PTSD.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The May 2004 VA examination report is sufficient and 
supported by VA outpatient treatment records and records of 
private treatment.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  The veteran 
is not prejudiced by the Board's decision on the merits of 
the claim.  


ORDER

A rating in excess of 30 percent for PTSD is not warranted 
prior to September 20, 2002. 

A rating in excess of 50 percent for PTSD is not warranted 
for the period from September 20, 2002 to July 31, 2003.

An increased rating to 70 percent, and no higher, is 
warranted for PTSD from August 1, 2003, subject to the 
regulations governing payment of monetary awards.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


